UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6075


MARCUS D. THOMAS,

                Plaintiff - Appellant,

          v.

L. ROSS, RN; E. JOHNSON, RN; D. SPIERS, DON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-00989-TSE-TRJ)


Submitted:   May 20, 2014                    Decided:   June 6, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Marcus D. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus D. Thomas appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under Fed. R.

Civ. P. 41(b) for failure to comply with its prior order.                                        We

review the district court’s order for abuse of discretion.                                      See

Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989).                                          “A

district court abuses its discretion when it . . . relies on

erroneous         factual     or      legal       premises.”             United        States    v.

Thompson-Riviere, 561 F.3d 345, 348 (4th Cir. 2009) (internal

quotation marks omitted).

              The district court dismissed Thomas’ complaint because

it found that Thomas “ha[d] not filed a signed consent order,

amended      complaint,          or    completed           exhaustion      affidavit.”           On

appeal,      Thomas       claims      that   he       has    “done   everything          [he]   was

asked   to    do     by    the     court.”        We        agree.       Upon     reviewing     the

record,      we    have     determined        that          the   consent       order,    amended

complaint, and completed exhaustion affidavit were submitted to

the   court       along     with      Thomas’         motion      “for    the     allowance      of

testimony.”         We thus conclude that the district court relied on

an    erroneous       factual         premise         in     dismissing         the    complaint.

Accordingly, we vacate the district court’s order and remand for

further proceedings.

              Thomas        also      appeals         the      district      court’s       orders

directing      him    to     file      additional            documents      and       denying   his

                                                  2
motion for appointment of counsel.         Finding no reversible error,

we affirm those orders. *      Thomas v. Ross, No. 1:13-cv-00989-TSE-

TRJ (E.D. Va. filed Sept. 20, 2013 & entered Sept. 23, 2013;

filed Oct. 9, 2013 & entered Oct. 10, 2013).

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                      AFFIRMED IN PART;
                                           VACATED AND REMANDED IN PART




     *
       In so doing, we express no opinion on whether appointment
of counsel may be appropriate later in the proceedings.



                                     3